Citation Nr: 1823437	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left foot scar, residual of shell fragment wound.

2.  Entitlement to a compensable rating for a left buttock and thigh scar, residual of shell fragment wound.

3.  Entitlement to a compensable rating for a right calf scar, residual of shell fragment wound.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).







REMAND

The Veteran had active duty service from May 1968 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a Board hearing before the undersigned in March 2017.

Scars

At the March 2017 Board hearing, the Veteran testified that his service-connected scars of the left foot, left buttock and thigh, and right calf have worsened since his last VA examination in July 2014.  As the new evidence suggests that the disabilities have worsened since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected scars.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

TDIU

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issues remanded herein.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected scars of the left foot, left buttock and thigh, and right calf.  

Opinions must be accompanied by a clear rationale.

2. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

